         Case 1:17-cr-00477-PAE Document 110 Filed 08/19/20 Page 1 of 4


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 19, 2020
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Jason Nissen, 17 Cr. 477 (PAE)

Dear Judge Engelmayer:

         The Government respectfully submits this letter in opposition to defendant Jason Nissen’s
motion for reconsideration of the Court’s denial of his motion for compassionate release. As set
forth below, there has been no change in circumstances warranting a reversal of the Court’s prior
determination. Since Nissen has now recovered from an asymptomatic case of COVID-19, he
faces, if anything, a reduced risk of contracting the virus and suffering severe health consequences
in prison.

       The Defendant’s Prior Motion

        On May 15, 2020, the defendant moved for compassionate release under 18 U.S.C.
§ 3582(c) arguing that he suffers from certain medical conditions that heighten his vulnerability to
COVID-19 and that he also needed to return home to assist in caring for his daughters, who were
experiencing serious medical and emotional problems. (Dkt. 102.) On May 20, 2020, the
Government submitted its opposition, arguing that the defendant had failed to exhaust his
administrative remedies and that his motion should be denied on the merits. (Dkt. 104.) The next
day, the defendant filed a reply. (Dkt. 106.)

        On May 22, 2020, the Court issued an opinion denying the defendant’s motion. (Dkt. 107.)
The Court began by noting that the Government’s exhaustion argument “appears substantial” but
that the Court “need not rule on whether it does in fact preclude granting Nissen’s motion” because
the Court was denying the motion on the merits. (Id. at 3.) The Court noted that in recognition of
the fact that “the realities of life as an inmate presents added challenges for a heightened-risk
inmate who contracts the virus to care for himself,” courts have, in “limited instances,” ordered
the compassionate release of “high-risk” inmates serving federal sentences. (Id. at 4.) However,
the Court expressed “considerable doubt whether Nissen is at heightened risk—whether he is
materially more vulnerable to the effects of COVID-19 than an average (non-high-risk) inmate at
         Case 1:17-cr-00477-PAE Document 110 Filed 08/19/20 Page 2 of 4

Hon. Paul A. Engelmayer
August 19, 2020

FCI Otisville.” (Id.) The Court noted several reasons why it was “skeptical of Nissen’s factual
basis for claiming heightened vulnerability to COVID-19.” (Id. at 5.)

       The Court held that it “need not rely on this point, either” because “even assuming
arguendo that Nissen’s medical conditions were sufficient to supply a factual basis for
compassionate release under § 3582(c)(1)(A), a reduction in his sentence is not supported by the
§ 3553(a) factors. That factor is dispositive here.” (Id.) As the Court explained, “reducing
Nissen’s 27-month sentence to a sentence of less than seven months would yield an overall
sentence that, far from being consistent with the ‘factors set forth in section 3553(a)’ as
§ 3582(c)(1)(A) requires, would be highly inconsistent with those factors.” (Id.) Noting that
“Nissen’s case stands in sharp contrast to those in which the Court has ordered the release of
heightened-risk inmates,” the Court found that “Nissen . . . is not close to the midway point of his
sentence. The vast majority of his sentence is ahead of him. In these circumstances, his release
now would neuter the sentence the Court thoughtfully imposed and undermine the goals of just
punishment and general deterrence that largely undergirded it.” (Id. at 6.) Accordingly, the Court
found that “the § 3553(a) factors are inconsistent with the termination of Nissen’s prison sentence”
and denied his motion. (Id.)

       The Defendant’s Motion for Reconsideration

        On or about June 12, 2020, the Bureau of Prisons (“BOP”) tested the defendant for COVID-
19 because he had been exposed to another individual who had tested positive for COVID-19.
Shortly thereafter, the defendant’s test came back positive. The defendant was placed in
quarantine, consistent with standard and prudent BOP procedures, to minimize the risk of the
defendant infecting others at FCI Otisville. While in quarantine, the defendant was confined to a
standard prison cell (the same size cell that would normally be occupied by two inmates). He had
access to his personal property, and to phones and showers at prescribed times. He was permitted
limited time outside the cell to avoid the risk of exposure to others.

        Consistent with the standard procedures BOP was following at the time, the defendant was
kept in quarantine until he tested negative for COVID-19. He was tested at regular intervals, and
because his tests remained positive, he was required to remain in quarantine. He was ultimately
returned to the general prison population on or about August 9, 2020, after testing negative.

        While the defendant was quarantined, on July 1, 2020, the defendant submitted a
supplemental request to the BOP for compassionate release, arguing, among other factors, that he
suffers from certain medical conditions that heighten his vulnerability to COVID-19. On July 15,
2020, the FCI Otisville Warden denied the request, finding that a review of the defendant’s medical
records revealed that he had been diagnosed with gastro-esophageal reflux disease and
osteoarthritis of the knee, neither of which was a condition that placed him at heightened risk for
complications due to COVID-19.

        On July 24, 2020, the defendant’s counsel wrote to the FCI Otisville Warden to “request
his release from confinement . . . in accordance with the CARES Act,” arguing that he “has served
a significant portion of his sentence and should be released” and that he “has now been locked up

                                                 2
         Case 1:17-cr-00477-PAE Document 110 Filed 08/19/20 Page 3 of 4

Hon. Paul A. Engelmayer
August 19, 2020

in isolation for thirty-nine (39) days, in conditions akin to a super-max facility.” Counsel wrote to
the Warden again on August 13, 2020, after the defendant had been returned to the general prison
population, arguing that the defendant should be released to home confinement under 18 U.S.C.
§ 3624.

        The same day, the defendant filed the instant motion with the Court, seeking
reconsideration of the Court’s denial of his motion for compassionate release. (Dkt. 108.) He
argues that he “has just suffered from unbelievably cruel and inhumane prison conditions. Because
Jason tested positive for the coronavirus four times, he was locked alone in a tiny cell for 55 days
in isolation quarantine with almost no meaningful human contact.” (Id. at 1 (footnote omitted).)

       Discussion

        Less than three months ago, this Court determined, after a detailed and thoughtful analysis,
that “even assuming arguendo that Nissen’s medical conditions were sufficient to supply a factual
basis for compassionate release”—a proposition for which the Court expressed “considerable
doubt”—a reduction in the defendant’s sentence was “highly inconsistent” with the § 3553(a)
factors because the defendant was “not close to the midway point of his sentence” and “his release
now would neuter the sentence the Court thoughtfully imposed and undermine the goals of just
punishment and general deterrence that largely undergirded it.” (Dkt. 107 at 5-6.)

        Since then, the defendant contracted COVID-19 and subsequently recovered from it, and
was, according to his medical records, asymptomatic despite testing positive. According to recent
studies, it is very likely that the defendant now faces a significantly lower risk of suffering serious
complications due to COVID-19. See, e.g., Katherine J. Wu, “Scientists See Signs of Lasting
Immunity to Covid-19, Even After Mild Infections,” N.Y. Times (Aug. 17, 2020), available at
https://www.nytimes.com/2020/08/16/health/coronavirus-immunity-antibodies.html (“Scientists
who have been monitoring immune responses to the virus are now starting to see encouraging
signs of strong, lasting immunity, even in people who developed only mild symptoms of Covid-
19, a flurry of new studies suggests. Disease-fighting antibodies, as well as immune cells called
B cells and T cells that are capable of recognizing the virus, appear to persist months after
infections have resolved — an encouraging echo of the body’s enduring response to other
viruses.”).

        Undoubtedly, it was very difficult for the defendant to endure 55 days under quarantine
conditions at FCI Otisville. But this period of quarantine does not supply a rationale for
prematurely releasing him from prison. The BOP has, for good reason, taken aggressive and
prudent actions to prevent the spread of the virus to other inmates and staff. By diligently testing
inmates who are exposed to COVID-19-positive patients, and then keeping inmates who test
positive quarantined until they test negative, BOP has been able to successfully prevent the virus
from overwhelming the prison system. At present, FCI Otisville has zero COVID-19-positive
inmates and only one COVID-19-positive staff member; has experienced zero inmate or staff
deaths due to COVID-19; and has had 28 inmates and 14 staff members recover from COVID-




                                                  3
           Case 1:17-cr-00477-PAE Document 110 Filed 08/19/20 Page 4 of 4

Hon. Paul A. Engelmayer
August 19, 2020

19. 1 These figures strongly suggest that the measures taken by BOP at FCI Otisville have been
appropriate to address the pandemic, and have not unduly subjected the defendant to harsh
treatment.

        In sum, there is no basis to grant reconsideration of the Court’s denial of the defendant’s
motion for compassionate release. The balancing of the § 3553(a) factors remains the same today
as when the Court decided the motion. And, if anything, the Court’s skepticism as to the
defendant’s purported “high risk” medical conditions appears to have been well-founded: the
defendant contracted COVID-19 but apparently experienced no symptoms, and has since fully
recovered from the virus without any complications. His motion for reconsideration should be
denied.


                                        Respectfully submitted,

                                        AUDREY STRAUSS
                                        Acting United States Attorney


                                  By:    s/
                                        Douglas S. Zolkind
                                        Lara Pomerantz
                                        Assistant United States Attorneys




1
    See https://www.bop.gov/coronavirus/ (last accessed August 19, 2020).
                                                  4
